NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

ALAN L. RUMPHS, II,                        )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-4911
                                           )
LAKWANDA RENEE JONES,                      )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for Lee
County; Amy R. Hawthorne, Judge

Kristen Goss of KWG Family Legal &
Mediation Services, LLC, Ft. Lauderdale,
for Appellant.

Lakwanda Renee Jones, pro se.


PER CURIAM.


             Affirmed.



MORRIS, BLACK, and LUCAS, JJ., Concur.